Citation Nr: 0420506	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $519.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from February 1916 to June 
1920.  He died on February [redacted], 1945.  His widow died on May 
[redacted], 2001.  The appellant is their adult daughter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) which granted the 
appellant's claim of entitlement to accrued benefits in the 
amount of $519.00.  The appellant continues to appeal for a 
higher amount of accrued benefits.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1945; his widow died on 
May [redacted], 2001.

2.  The veteran's widow was in receipt of death pension in 
the amount of $519.00 per month at the time of her death.  

3.  The veteran's widow's death pension checks dated in May 
1, 2001, and June 1, 2001, were returned by the appellant.  

4.  An accrued benefits award totaling $519.00 was issued to 
the appellant to reimburse her for the costs of the veteran's 
widow's last illness and burial.


CONCLUSION OF LAW

The criteria for payment of additional accrued benefits, in 
excess of the $519.00 previously determined to be payable on 
account of the death of the veteran's widow, have not been 
met.  38 U.S.C.A. §§ 1541, 5121(a)(1) (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal there has been a 
significant change in the law. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  38 
C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Considering these factors, further 
expending of the VA's resources is not warranted and there is 
no prejudice to the appellant in proceeding to consider her 
claim for accrued benefits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Generally, death pension benefits are payable to the 
surviving spouse because of the non-service connected death 
of the veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

An accrued benefits claim is, by definition, a derivative 
claim.  And it arises after an entitled payee who is 
typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
circumstances.  Typically, accrued benefits are potentially 
available following the death of a veteran; however, such 
benefits may also flow from the death of a surviving spouse 
or child, or a person receiving an apportionment of the 
veteran's benefits, etc.  See 38 U.S.C.A. § 5121(a)(1), (3), 
(4), (5) (West 2002); 38 C.F.R. § 3.1000(a)(2), (3), (4), (b) 
(2003).  But in each instance, the appellant's entitlement 
can never exceed what the veteran or spouse was entitled to 
when he or she died because she effectively is placed in his 
or her shoes for all intents and purposes.

The veteran died on February [redacted], 1945.  His widow has been in 
receipt of death pension benefits starting in February 1945.  
She died on May [redacted], 2001, and was in receipt of nonservice-
connected pension in the amount of $519.00 per month at the 
time of her death.  The appellant, the veteran's and the 
widow's daughter, returned two of her mother's VA pension 
checks in the amount of $519.00, which were dated May 1, 
2001, and June 1, 2001.  The appellant filed a claim for 
accrued benefits in July 2001.  The RO granted accrued 
benefits in the amount of $519.00, noting that this amount, 
the May 2001 death pension benefit, was due and unpaid to the 
veteran's widow at the time of her death on May [redacted], 2001.  
See 38 C.F.R. § 3.501(g) (2003).  

It is apparent from her statements and testimony that the 
appellant realizes that the $519.00 in accrued benefits 
represents the monthly pension check that her mother never 
negotiated, and that she is not entitled to the monthly VA 
death pension payment issued after her mother died on May [redacted], 
2001.  However, she noted that she spent at least $8,629.44 
for expenses pertaining to her mother's last illness and 
burial.  She maintains that, even though the RO informed her 
that the accrued benefits due her would not cover all these 
expenses, $519.00 does not even cover 10 percent of these 
expenses.  She asserts that this amount is inadequate, that 
she is entitled to more accrued benefits as the objective of 
VA benefits is to assist veterans and their families, and 
therefore, that the VA should provide her with more 
compensation than $519.00. 

As stated above, the appellant is placed in the shoes of her 
mother who would have been entitled to the monthly VA pension 
benefit of $519.00 that was due and unpaid.  Her mother would 
not be entitled to any other outstanding monetary benefits, 
however.  

The Board points out that the law does not provide for 
complete reimbursement of costs of last illness and burial; 
rather, the law provides that an accrued amount may be paid 
to a claimant such as the appellant who bore the expense of 
last illness and burial, as reimbursement for such expense.  
However, the amount of the reimbursement is necessarily 
limited by the amount of the accrued benefit available, in 
this case $519.00.

With the above criteria in mind, the Board finds that the 
claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, as a 
matter of law, the Board finds that the appellant is not 
entitled to accrued benefits in excess of the $519.00 which 
she has already been awarded.  


ORDER

Entitlement to an accrued benefit amount in excess of $519.00 
is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



